1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   PATRICIA E. FLYNN,                   No.    2:19-cv-00116 WBS KJN
13                Plaintiff,

14        v.                              MEMORANDUM AND ORDER RE:
                                          MOTION TO DISMISS
15   WELLS FARGO BANK, N.A. and DOES
     1-50, inclusive,
16
                  Defendant.
17

18
                                 ----oo0oo----
19
                Plaintiff Patricia E. Flynn asserts state statutory and
20
     common law claims against defendants Wells Fargo Bank, N.A.
21
     (“Wells Fargo”), Timothy Sloan, Anthony Bennum, and Evelia
22
     Garcia.1   Plaintiff’s claims arise out of Wells Fargo’s alleged
23
     mishandling of her loan modification application and alleged
24
     wrongful foreclosure on her home.    Presently before the court is
25
     defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint
26
27        1    Plaintiff’s initial complaint was against Wells Fargo
     and Does defendants; Sloan, Bennum, and Garcia were joined by her
28   First Amended Complaint.
                                     1
1    (“FAC”).   (Docket No. 14.)

2    I.   Factual and Procedural Background

3               In January 2006, plaintiff entered into a consumer loan

4    transaction with defendant Wells Fargo to refinance her home, a

5    single-family residency located at 2540 6th Avenue in Sacramento,

6    California (“the subject property”).     (FAC ¶ 14.)   Shortly

7    thereafter, Wells Fargo took a security interest in the subject

8    property; it also recorded a deed of trust with the Sacramento

9    County’s Recorder’s Office.    (Id.)

10              In May 2016, plaintiff submitted a request for a loan

11   modification to Wells Fargo.     (Id. ¶ 16.)   She had experienced a

12   “material change in financial circumstances” and wanted to secure

13   a lower interest rate.   (Id.)    Plaintiff then received two

14   letters from defendant, both dated July 19, 2016. (Id. ¶ 18.)

15   One letter denied plaintiff’s modification application on the

16   grounds that Wells Fargo did not have the contractual authority

17   to modify plaintiff’s loan.    (Id.)   The second letter

18   acknowledged receipt of plaintiff’s application and advised her

19   that she may need to submit additional documents.      (Id.)

20              Plaintiff alleges that in the months that followed, she
21   received multiple solicitations from Wells Fargo for home loan

22   modifications. (Id. ¶ 16.)     Under California’s Homeowner Bill of

23   Rights, Wells Fargo was required to provide plaintiff a “single

24   point of contact” who could assist her in the loan modification

25   process.   Plaintiff alleges that throughout the period at issue

26   in the complaint, she was subjected to a “revolving door” of
27   single points of contact and that Wells Fargo changed her single

28   point of contact as many as four times in a single month.        (Id.
                                        2
1    ¶¶ 21, 86.)   She alleges that the frequency with which Wells

2    Fargo changed her designated single point of contact negatively

3    impacted her ability to navigate the loan modification process.

4    (Id.)

5              Plaintiff alleges that she had previously applied for

6    loan principal reduction assistance from Keep Your Home

7    California, a state-sponsored mortgage-assistance program.      She

8    further alleges that on November 29, 2016, she received a notice

9    that her conditional eligibility for that principal reduction

10   assistance from Keep Your Home California was in jeopardy because

11   the program had not received a complete response from plaintiff’s

12   mortgage servicer, Wells Fargo.   (Id. ¶ 23.)

13             On December 1, 2016, plaintiff received a letter from

14   Wells Fargo listing documents necessary for to complete her loan

15   modification application.   (Id. ¶ 24.)

16             On December 19, 2016, Vanessa Rivera, then plaintiff’s

17   single point of contact with Wells Fargo, “told [p]laintiff

18   during a telephone call that once she sent the requested

19   documents, which include the profit and loss statement for her

20   husband, [p]laintiff’s loan application would be complete and
21   would be submitted for review.”   (Id. ¶ 25.)   Plaintiff alleges

22   that later that very same day, December 19, 2016, she sent

23   defendant Wells Fargo all of the documents requested in its

24   December 1, 2016, letter.   (Id. ¶ 26.)

25             On December 20, 2016, plaintiff alleges, Vanessa

26   Riviera confirmed receipt of documents from plaintiff.     (Id. ¶
27   27.)

28             On December 21, 2016, plaintiff alleges, Wells Fargo
                                       3
1    employee Grace Yang told Christine Tinsley at the organization

2    Keep Your Home California that plaintiff’s loan modification

3    application was still incomplete.      (Id. ¶ 28.)   Plaintiff also

4    alleges that on February 2, 2017, Grace Yang again falsely told

5    Keep Your Home California that plaintiff had not provided

6    documents requested of her.    (Id. ¶ 32.)

7                On January 25, 2017, plaintiff received a letter from

8    Wells Fargo stating that they had not received all of the

9    required documentation from plaintiff and were unable to offer

10   her assistance.     (Id. ¶ 30; see FAC, Ex. I (Docket No. 9-9).)

11   Plaintiff complained in writing to Wells Fargo about the way her

12   loan modification application was being handled on February 7,

13   2017.   (Id. ¶ 33.)   On February 20, 2017, Wells Fargo employee

14   Angie Olson responded to that complaint and explained that

15   plaintiff’s eligibility for Keep Your Home California funds had

16   not been evaluated because Wells Fargo had not received necessary

17   documents from plaintiff. (Id. ¶ 34.)

18               In the months that followed, plaintiff alleges, she

19   invested substantial time in responding to “redundant and

20   duplicative” requests for documents from defendant Wells Fargo.
21   (Id. ¶ 35.)

22               Plaintiff alleges that on March 30, 2017, defendant

23   Wells Fargo recorded a Notice of Default against the subject

24   property. (Id. ¶ 36.)    Plaintiff alleges that at the time it

25   recorded the Notice of Default, Wells Fargo had in its possession

26   a complete loan modification application which it had not
27   reviewed.   (Id.)   Plaintiff alleges that the Notice of Default

28   was accompanied by a “declaration of compliance” signed by
                                        4
1    defendant Evelia Garcia, Vice President of Loan Documentation for

2    Wells Fargo.   (Id. ¶¶ 36, 37.)    Plaintiff alleges that the

3    declaration of compliance was false because it stated that Wells

4    Fargo had been unable to reach plaintiff when, in fact, plaintiff

5    was in routine contact with Wells Fargo.      (Id. ¶ 37.)

6               On April 25, 2017, plaintiff attended Wells Fargo’s

7    annual shareholder meeting as the guest of an industry watchdog

8    group.   (Id. ¶ 39.)   At the meeting, plaintiff tearfully

9    explained her negative experiences with the loan modification

10   process.   (Id.)    Defendant Timothy Sloan, Wells Fargo’s CEO,

11   looked at plaintiff, apologized for what she went through, and

12   promised to “personally look into” her loan.      (Id.)     Sloan then

13   directed plaintiff to go into the foyer and speak to defendant

14   Anthony Bennum, a Wells Fargo representative.      (Id. ¶ 40.)     She

15   did so and Anthony Bennum told her that he would be her new

16   single point of contact and would “help” her.      (Id. ¶ 41.)

17              Plaintiff alleges that on approximately July 5, 2017,

18   Anthony Bennum informed plaintiff that Wells Fargo had her loan

19   modification proposal and was in the process of submitting it to

20   Keep Your Home California.    (Id. ¶ 46.)    On July 14, 2017, Wells
21   Fargo employee Grace Yang emailed plaintiff’s loan modification

22   proposal to Keep Your Home California.      (Id. ¶ 47.)     On July 20,

23   2017, however, Grace Yang acknowledged to Keep Your Home

24   California that the wrong debt to income ratio had been used on

25   plaintiff’s file.    (Id. ¶ 49.)

26              On August 17, 2017, Wells Fargo informed plaintiff that
27   her loan modification had been denied because the property had

28   already received the maximum number of modifications allowed.
                                        5
1    (Id. ¶ 53.)   That same day, plaintiff spoke with Bennum and he

2    told her that not only was Wells Fargo denying her request for a

3    loan modification, but Keep Your Home California was denying her

4    request for assistance as well.   (Id.)   However, plaintiff

5    contacted Keep Your Home California representative Michelle

6    McCarthy via email that very same day, August 17, 2017, and

7    McCarthy told plaintiff that her request for assistance from Keep

8    Your Home California had not yet been denied.    (Id. ¶ 54.)

9             On October 6, 2017, plaintiff received a letter from

10   Wells Fargo stating that her loan was in default and that Wells

11   Fargo wanted to pursue foreclosure alternatives.     (Id. ¶ 55.)

12            On November 7, 2017, Wells Fargo recorded a Notice of

13   Trustee’s Sale against the subject property.    (Id. ¶ 56.)    The

14   sale took place on December 1, 2017.   (Id. ¶ 57.)   On December

15   12, 2017, plaintiff received the trustee’s deed upon sale that

16   was recorded against the subject property and was served with a

17   3-Day Notice to Quit.   (Id. ¶ 58.)

18            In November 2018, plaintiff filed this action in the

19   Superior Court, State of California, County of Sacramento.     (See

20   Docket No. 1-1.)   That complaint was brought against defendant
21   Wells Fargo and Does 1-5. Defendant Wells Fargo removed the case

22   to this court on January 17, 2019 (Docket No. 1), and thereafter,

23   on March 18, 2019, plaintiff filed her First Amended Complaint.

24   The First Amended Complaint alleges claims against Wells Fargo

25   and against the newly-joined defendants Evelia Garcia, Anthony

26   Bennum, and Timothy Sloan.   Sloan is the CEO of Wells Fargo and a
27   California resident.

28
                                       6
1    II.   Legal Standard

2                On a motion under Federal Rule of Civil Procedure Rule

3    12(b)(6), the inquiry before the court is whether, accepting the

4    allegations in the complaint as true and drawing all reasonable

5    inferences in the plaintiff’s favor, the plaintiff has stated a

6    claim to relief that is plausible on its face.        See Ashcroft v.

7    Iqbal, 556 U.S. 662, 678 (2009).         “The plausibility standard is

8    not akin to a ‘probability requirement,’ but it asks for more

9    than a sheer possibility that a defendant has acted unlawfully.”

10   Id.   “A claim has facial plausibility when the plaintiff pleads

11   factual content that allows the court to draw the reasonable

12   inference that the defendant is liable for the misconduct

13   alleged.”    Id.

14   III. Discussion

15         A.    Claims Against Timothy Sloan

16               The fifth, sixth, and ninth claims in the First Amended

17   Complaint are brought against defendant Timothy Sloan, the CEO of

18   Wells Fargo.       Sloan was not named as a defendant in plaintiff’s

19   initial complaint.       Rather, he was joined by the First Amended

20   Complaint, which plaintiff filed following the removal of this
21   case from state court.       In its Motion to Dismiss, defendant ask

22   the court to dismiss all claims against Sloan on the grounds that

23   he was improperly and/or fraudulently joined.        (Mot. to Dismiss

24   at 21-23.)

25               Because Sloan’s joinder destroyed complete diversity in

26   this case, it is within this court’s discretion to permit or deny
27   it.   See Hardin v. Wal–Mart Stores, Inc., 813 F. Supp. 2d 1167,

28   1173 (E.D. Cal. 2011) (“Plaintiffs may not circumvent 28 U.S.C.
                                          7
1    1447(e) by relying on Fed. R. Civ. P. 15(a) to join non-diverse

2    parties.”); Dooley v. Grancare, LLC, No. 15-cv-3038 SBA, 2015 WL

3    6746447, *2 (N.D. Cal. Nov. 5, 2015) (“[F]ederal courts have

4    concluded that when an amendment would deprive the court of

5    subject matter jurisdiction, a party may not rely on Rule 15(a)

6    to amend a pleading without leave of court; such an amendment

7    must instead be analyzed pursuant to § 1447(e).”).   But see

8    Matthews Metals Prods., Inc. v. RBM Precision Metal Prods., Inc.,

9    186 F.R.D. 581, 583 (N.D. Cal. 1999) (allowing joinder of non-

10   diverse defendant who would defeat court’s diversity jurisdiction

11   under Rule 15).

12            In evaluating whether Sloan’s joinder is proper under

13   1447(e), the court must consider:

14            (1) whether the party sought to be joined is
              needed for just adjudication and would be joined
15            under Federal Rule of Civil Procedure 19(a); (2)
              whether the statute of limitations would preclude
16            an original action against the new defendants in
              state court; (3) whether there has been
17            unexplained delay in requesting joinder; (4)
              whether joinder is intended solely to defeat
18            federal jurisdiction; (5) whether the claims
              against the new defendant appear valid; and (6)
19            whether denial of joinder will prejudice the
              plaintiff.
20
21   IBC Aviation Servs. v. Compañia Mexicana de Aviacion, S.A. de

22   C.V., 125 F.Supp.2d 1008, 1011 (N.D.Cal. 2000).

23            On balance, these factors weigh against permitting

24   Sloan’s joinder.   With respect to the first factor, Sloan is a

25   marginal player in the First Amended Complaint.   All of

26   plaintiff’s claims against Sloan are based on representations he
27   made to her at two annual Wells Fargo shareholders’ meetings and,

28   based on the allegations in the complaint, each of these
                                      8
1    interactions appears to have occurred over the course of a few

2    minutes, at most.   (See FAC ¶¶ 39, 59.)   In contrast, plaintiff’s

3    interactions with other Wells Fargo employees are alleged to have

4    been so time consuming that they were effectively a “fulltime

5    job” at some points during plaintiff’s loan modification

6    application process.   (Id. ¶ 35.)   In short, Sloan appears to be

7    only “tangentially related” to plaintiff’s cause of action.     IBC

8    Aviation, 125 F.Supp.2d at 1012.

9               The second factor similarly weighs against permitting

10   joinder.   Plaintiff concedes that the relevant statute of

11   limitations would not prevent her from bringing a cause of action

12   against Sloan in state court.   (Pl.’s Opp’n to Mot. to Dismiss at

13   24 (Docket No. 16).)

14              With respect to the third factor, though the delay in

15   joining Sloan was minimal -- there were approximately four months

16   between the filing of the Complaint and the filing of the First

17   Amended Complaint -- that does not mean it was justified.     The

18   only allegation concerning Sloan in the First Amended Complaint

19   that postdates the complaint is that on March 12, 2019, Sloan

20   testified before Congress and, allegedly, promised to “do one
21   thing when he had no intention of doing so.”   (FAC ¶ 15).2   None

22   of plaintiff’s legal claims concern Sloan’s congressional

23   testimony, and thus the fact that he had not testified at the

24       2      The court infers that Sloan’s testimony may partially
     explain his joinder based on the allegations in the First Amended
25   Complaint. The court has not considered facts raised for the
     first time in plaintiff’s opposition papers in evaluating
26   defendants’ Motion to Dismiss. See Broam v. Bogan, 320 F.3d
     1023, 1026 n. 2 (9th Cir. 2003)(citations omitted)(“[A] court may
27   not look beyond the complaint to a plaintiff's moving papers,
     such as a memorandum in opposition to a defendant’s motion to
28   dismiss.”)
                                      9
1    time she first filed her complaint is not a sufficient

2    explanation for the delay in joining Sloan.   Given this, the

3    third factor weighs against permitting joinder.     Moreover, the

4    absence of any substantive legal reason for the delay tends to

5    show that Sloan’s joinder may have been substantially motivated

6    by the desire to defeat diversity.   The fourth factor thus also

7    weighs against permitting joinder.

8              The claims against defendant Sloan appear likely to

9    suffer from the same fatal deficiencies plaguing plaintiff’s

10   claims against defendant Bennum and, as such, the fifth factor

11   also weighs against permitting joinder.   While the sixth factor,

12   prejudice to plaintiff, does weigh in favor of permitting

13   joinder, it is greatly outweighed by the preceding five factors,

14   all of which militate against permitting joinder.    For these

15   reasons, the court denies plaintiff permission to join defendant

16   Sloan.   The court will therefore grant defendant’s motion to

17   dismiss plaintiff’s fifth, sixth, and ninth claims against

18   Timothy Sloan.   This dismissal is without prejudice to plaintiff

19   refiling these claims against Sloan in state court.

20       B.    Homeowner Bill of Rights Violations
21             Plaintiff’s first three claims concern alleged

22   violations of the Homeowner Bill of Rights.

23             Enacted in 2013, California’s Homeowner Bill of Rights

24   was intended to “ensure that homeowners who may qualify for a

25   foreclosure alternative are considered for, and have a meaningful

26   opportunity to obtain, available loss mitigation options, such as
27   loan modifications or other alternatives to foreclosure.”

28   Penermon v. Wells Fargo Bank, N.A., 47 F. Supp. 3d 982, 993 (N.D.
                                     10
1    Cal. 2014).    The law provides a private right of action and

2    allows for injunctive relief and damages.    See Cal. Civ. Code §

3    2924.12(a)(1), (b).

4              1.     Dual Tracking Claim

5              The version of California Civil Code Section 2923.6 in

6    effect at the time at issue in the complaint prohibited “dual

7    tracking,” in which a lender proceeds with the foreclosure

8    process while reviewing a loan modification application.     “If a

9    borrower submits a complete application for a first lien loan

10   modification offered by, or through, the borrower’s mortgage

11   servicer, a mortgage servicer . . . shall not record a notice of

12   default, or conduct a trustee’s sale, while the complete first

13   lien loan modification application is pending.”    Cal. Civ. Code §

14   2923.6(c) (section operative until Jan. 1, 2018)(emphasis added).

15   An application is “complete” when a borrower has “supplied the

16   mortgage servicer with all documents required by the mortgage

17   servicer within the reasonable timeframes specified by the

18   mortgage servicer.”    Cal. Civ. Code § 2923.6(h) (section

19   operative until Jan. 1, 2018).3

20             Plaintiff alleges that defendant Wells Fargo violated
21   Section 2923.6 by causing a notice of default to be recorded on

22   the subject property while she had a complete loan modification

23        3    The other statutory violations plaintiff alleges in her
     first claim are based on the same conduct as her Section 2923.6
24   claim. California Civil Code Section 2923.55 prohibited a
     mortgage servicer from recording a notice of default until
25   various conditions had been met, among them compliance with
     Section 2923.6. Cal. Civ. Code § 2923.55 (effective January 1,
26   2014 to December 31, 2017). Section 2924.18(a)(1) also
     prohibited the recording of a Notice of Default when a borrower
27   had a complete loan modification application pending with his or
     her mortgage servicer. Cal. Civ. Code § 2924.18 (effective
28   January 1, 2013 to December 31, 2017).
                                     11
1    application pending.   (FAC ¶ 72.)     Specifically, plaintiff

2    alleges that her loan modification application was complete as of

3    December 20, 2016 (FAC ¶ 73) and that on March 30, 2017, while

4    the application was still pending, Wells Fargo commenced

5    foreclosure proceedings and caused a Notice of Default to be

6    recorded on the subject property.      (FAC ¶ 74.)   Defendants

7    dispute the allegation that Wells Fargo violated Section 2323.6

8    by failing to consider plaintiff’s complete loan modification

9    application before initiating foreclosure action.      They argue

10   that the First Amended Complaint explicitly “concedes” that Wells

11   Fargo notified plaintiff on February 20, 2017 that her loan

12   modification application was denied.      (Mot. to Dismiss at 7.)

13            This argument, however, mischaracterizes the

14   complaint’s allegation that Wells Fargo contacted plaintiff on

15   February 20, 2017, to tell her that her application was “removed

16   from review” for incompleteness.      If plaintiff’s loan

17   modification application was, in fact, complete at that time,

18   then plaintiff was entitled to receive a written determination

19   regarding that application.   Thus, the viability of plaintiff’s

20   first claim hinges on two factual inquiries: whether her
21   application was ever completed and, in the event that it was,

22   whether or not any of the written communications Wells Fargo sent

23   between December 20, 2016 and March 30, 2017, constitute a

24   “written determination that the borrower is not eligible for a

25   first lien loan modification.”     See Cal. Civ. Code § 2923.6(c).

26            With respect to whether plaintiff’s loan modification
27   application was ever complete, plaintiff alleges that on December

28   1, 2016, she received a letter from defendant enumerating all of
                                      12
1    the documents required to complete her application, including

2    inter alia, a profit and loss statement for plaintiff’s husband.

3    (FAC ¶ 24.)   Plaintiff alleges that on December 19, 2016, she

4    faxed the requested documents, including the requested profit and

5    loss statement, to defendant.    (Id. ¶ 26.)   Exhibit G to the

6    First Amended Complaint contains this alleged transmission, and

7    it includes a letter signed by plaintiff’s husband Geoffrey Flynn

8    listing “our profit and loss” between January 1, 2016, and

9    December 16, 2016.”    (FAC Ex. G at 9/11.)    Plaintiff alleges that

10   Wells Fargo acknowledged receipt of her submission the next day,

11   December 20, 2016.    (Id. ¶ 27.)    Regardless, plaintiff alleges,

12   on February 2, 2017, Wells Fargo employee Grace Yang send a

13   letter to Keep Your Home California stating that plaintiff’s

14   application was still incomplete because plaintiff had not

15   submitted a number of requested items; in this letter, plaintiff

16   alleges, Yang enumerated a different list of necessary documents

17   than that which had been provided to plaintiff on December 1,

18   2016.   (Id. ¶ 32.)

19             In arguing that plaintiff’s loan modification

20   application was not complete as of March 30, 2017, defendant
21   Wells Fargo disputes that plaintiff ever provided it with a

22   profit and loss statement for her husband, Geoffrey Flynn.

23   (Reply in Supp. of Def.’s Mot. to Dismiss at 4.)     It points to

24   the fact that on January 25, 2017, it informed plaintiff that as

25   a result of her failure to provide necessary documentation, Wells

26   Fargo was “unable to offer [plaintiff] assistance options.”       (See
27   FAC Ex. I (Docket No. 9-9).)

28             Plaintiff’s complaint also alleges she did not receive
                                         13
1    a written determination regarding her allegedly complete loan

2    modification application.       (FAC ¶ 74.)   Defendant, in contrast,

3    characterizes both its January 25, 2017, letter to plaintiff,

4    which informed her that her application was incomplete and

5    therefore not processable, and its February 20, 2017, letter to

6    plaintiff, as “denials” of her loan modification application.

7    (Reply in Supp. of Mot. to Dismiss at 4.)

8                  The dispute regarding the “completeness” of plaintiff’s

9    loan modification application is, in part, purely evidentiary:

10   did plaintiff send her husband’s profit and loss statement or

11   not?       Did defendant receive it?   Also in contest, however, are

12   the parties’ competing interpretations of the relevant evidence,

13   i.e. whether plaintiff’s December 19, 2016 transmission

14   “completed” her loan modification application.        Similarly, the

15   issue of whether or not either of defendant’s January 25, 2017 or

16   February 20, 2017 letters to plaintiff were a “written

17   determination” that plaintiff was not eligible for a first lien

18   loan modification is grounded in the parties’ divergent

19   understandings of the import of defendant’s letters.        Like the

20   issue of the modification application’s completeness, this is a
21   mixed question of law and fact that is not appropriately resolved

22   at the motion to dismiss stage.        Accordingly, the court will deny

23   defendant’s Motion to Dismiss with respect to Sections 2923.55,

24   2923.6 and 2924.17.4

25          4  The First Amended Complaint also alleges that defendant
     Wells Fargo violated Section 2923.5 of the California Homeowner
26   Bill of Rights. Section 2923.5 applies only to depository
     institutions that, during the immediately preceding annual
27   reporting period “foreclosed on 175 or fewer residential real
     properties, containing no more than four dwelling units, that are
28   located in California.” Cal. Civ. Code § 2924.18. Plaintiff has
                                     14
1             2.    Single Point of Contact

2             Plaintiff next alleges that defendant violated Section

3    2923.7 by failing to provide her an adequate “single point of

4    contact” during the loan modification process.

5             Pursuant to California Civil Code Section 2923.7, if a

6    borrower requests a single point of contact, the mortgage

7    servicer must provide a person or team of personnel who can

8    “timely, accurately, and adequately inform the borrower of the

9    current status of the foreclosure prevention alternative.”     Cal.

10   Civ. Code § 2923.7.   If the single point of contact is a team,

11   the mortgage servicer must “ensure that each member of the team

12   is knowledgeable about the borrower’s situation and current

13   status in the alternatives to foreclosure process.”   Id.

14   Furthermore, Section 2923.7 requires that a borrower’s single

15   point of contact remain assigned to the borrower’s account until

16   the account becomes current, or all loss mitigation efforts are

17   totally exhausted.    Id.

18            Defendants argue that since plaintiff did not

19   explicitly request a single point of contact, Wells Fargo was not

20   required to provide her with one and “the fact that Wells Fargo
21   voluntarily made the decision to provide [p]laintiff with a

22   [single point of contact] does not create a legal obligation

23   regarding that single point of contact.”   (Mot. to Dismiss at 9.)

24   Defendant is correct that a mortgage servicer’s obligation to

25
     not alleged that Wells Fargo is such an institution. Moreover,
26   plaintiff’s complaint contains no facts tending to show that
     Wells Fargo is a “small servicer” subject to California Civil
27   Code § 2923.5. As such, the complaint’s claim that defendant
     violated California Civil Code Section 2923.5 is not plausible
28   and, accordingly, will be dismissed.
                                     15
1    provide a borrower with a single point of contact is not

2    “triggered” until the borrower explicitly requests a single point

3    of contact.    See Jerviss v. Select Portfolio Servicing, Inc., No.

4    2:15-CV-01904 MCE KJN, 2015 WL 7572130, at *6 (E.D. Cal. Nov. 25,

5    2015)(dismissing Section 2923.7 claim where plaintiffs failed to

6    allege that they affirmatively requested a single point of

7    contact).   However, defendants are misguided in arguing that only

8    those single points of contact assigned in response to a

9    borrower’s explicit request are subject to the requirements of

10   Section 2923.7.

11               In an unpublished memorandum decision, Travis v.

12   Nationstar Mortgage, LLC, 733 F. App’x 371 (9th Cir. 2018), the

13   Ninth Circuit explained that once a mortgage servicer assigns a

14   borrower a single point of contact, that contact is “subject to

15   the remaining mandates of section 2923.7(b)-(e)” and that

16   “nothing in the statute indicates that further requests for

17   service are required.”    Id. at 375.   Holding otherwise, the Ninth

18   Circuit explained, “would require borrowers to engage in an

19   absurd endeavor -- requesting a single point of contact already

20   assigned -- to ensure that their contact is required to follow
21   the mandates of HBOR.”    Id.   Though this court is not bound by

22   Travis, it finds the Ninth Circuit’s reasoning compelling and

23   will adopt it here: regardless of whether plaintiff requested a

24   single point of contact, defendant provided her with at least

25   fourteen of them (FAC ¶ 86) and, in doing so, assumed the

26   obligation to comply with the mandates of section 2923.7(b)-(e).
27               Defendant next argues that the court should dismiss

28   plaintiff’s second claim because she alleges merely that her
                                       16
1    single point of contact was a team of personnel, as opposed to an

2    individual and that the statute explicitly allows for teams of

3    personnel to serve as a single point of contact.

4               This argument misstates the nature of plaintiff’s

5    allegations regarding defendant’s alleged violations of Section

6    2923(c).   The First Amended Complaint does not allege that

7    defendant improperly assigned plaintiff a team of personnel to

8    serve as her single point of contact.    Rather, it alleges that

9    the frequency and volume with which she was (re)assigned new

10   single points of contact was such that there was, in effect, no

11   single, exclusive, point of contact.    (See FAC ¶ 21.)

12   Specifically, plaintiff alleges that Wells Fargo “shuffled” the

13   single point of contact responsible for communicating with her up

14   to four times in a single month” (FAC ¶ 86) and that her single

15   point of contact changed at least 14 times in 11 months. Id.

16              Moreover, the First Amended Complaint does not merely

17   allege that plaintiff’s single point of contact was replaced.      It

18   alleges that the frequency with which plaintiff’s single point of

19   contact changed was such that she was denied an adequate single

20   point of contact, i.e., a dedicated individual or team who was
21   knowledgeable about her application and could accurately and

22   timely provide her updates regarding documentation and other

23   aspects of the modification process.    See Hixson v. Wells Fargo

24   Bank NA, No. C 14–285 SI, 2014 WL 3870004, at *6 (N.D. Cal.

25   Aug.6, 2014) (denying defendant’s motion to dismiss where the

26   operative complaint alleged “that none of plaintiff’s multiple
27   single points of contact were able to perform the

28   responsibilities of a single point of contact and were not
                                     17
1    knowledgeable about plaintiff’s situation and current status”).

2             Defendants’ third and final argument in support of its

3    Motion to Dismiss plaintiff’s second claim is that plaintiff has

4    not alleged that defendant’s failure to provide her an adequate

5    single point of contact was in any way material to the loan

6    modification process.   Defendants are correct that “a violation

7    of § 2923.7 is actionable only when that violation is material.”

8    See Shupe v. Nationstar Mortg. LLC, 231 F. Supp. 3d 597, 603

9    (E.D. Cal. 2017) (England, J.).    However, their argument that

10   plaintiff fails to allege a material violation because she does

11   not allege that “the multiple [single points of contacts] led to

12   the denial of a loan modification to which she was entitled”

13   (Mot. to Dismiss at 9)(emphasis in original) misstates the

14   relevant inquiry.

15            In the context of the Homeowner Bill of Rights, a

16   material violation is one where “the alleged violation affected a

17   plaintiff’s loan obligations or the modification process.”

18   Cornejo v. Ocwen Loan Servicing, LLC, 151 F. Supp. 3d 1102, 1113

19   (E.D. Cal. 2015).   To allege that a violation “affected” the loan

20   modification process, a plaintiff need not allege that he or she
21   would have been awarded a loan modification but for the

22   violation.   In Hsin-Shawn Sheng v. Select Portfolio Servicing,

23   Inc., No. 2:15-CV-0255 JAM KJN, 2015 WL 4508759 (E.D. Cal. July

24   24, 2015), for example, the court found that the defendant’s

25   violation of Section 2924.10(a), which requires mortgage

26   servicers to provide written acknowledgment of documents received
27   from borrowers within five days of receipt, had “affected” the

28   loan modification process by making it difficult for plaintiff to
                                       18
1    determine whether her application was complete.   Id. at *3.

2    Here, plaintiff alleges that the alleged violation contributed to

3    Wells Fargo using incorrect debt-to-income and income amounts for

4    plaintiff’s loan modification (FAC ¶ 94).    Plaintiff also alleges

5    that on or about November 9, 2016, she complained to the Consumer

6    Financial Protection Bureau about the impact of the “revolving

7    door” of single points of contact on her ability to navigate the

8    loan modification process. (FAC ¶ 21.)

9             Taking these facts, as alleged, in the light most

10   favorable to plaintiff, the non-moving party, the court finds

11   that plaintiff has plausibly alleged a material violation of

12   Section 2923.7 by defendant Wells Fargo.    Accordingly, the court

13   will deny defendant’s Motion to Dismiss plaintiff’s second claim.

14            3.     Robo-Signing

15            Notices of default recorded pursuant to California

16   Civil Code Section 2924.17 must include a “declaration that the

17   mortgage servicer has contacted the borrower, has tried with due

18   diligence to contact the borrower as required by this section, or

19   that no contact was required.”   Cal. Civ. Code § 2923.55(c).

20   California Civil Code Section 2924.17 requires that such
21   declaration be “accurate and complete and supported by competent

22   and reliable evidence.”   Cal. Civ. Code § 2924.17.   It also

23   requires that before filing a notice of default, a mortgage

24   servicer must “ensure that it has reviewed competent and reliable

25   evidence to substantiate the borrower’s default and the right to

26   foreclose, including the borrower’s loan status and loan
27   information.”   Id.

28            On October 10, 2016, defendant Evelia Garcia signed a
                                      19
1    declaration of compliance regarding Wells Fargo’s due diligence

2    with respect to plaintiff’s loan.       (FAC ¶ 37.)   It stated that

3    “[t]he mortgage servicer [Wells Fargo] has exercised due

4    diligence to contact the borrower [Plaintiff] pursuant to

5    California Civil Code §2923.55(f) to ‘assess the borrower’s

6    financial situation and explore options for the borrower to avoid

7    foreclosure.’      Thirty (30) days, or more, have passed since these

8    due diligence efforts were satisfied.”       (FAC Ex. L (Docket No.

9    10-1).)    This declaration accompanied the Notice of Default Wells

10   Fargo recorded in November, 2017.       (See Id.)

11              Plaintiff alleges that the declaration of compliance is

12   inaccurate and/or incomplete because Wells Fargo did not merely

13   exercise due diligence in attempting to contact plaintiff

14   pursuant to California Civil Code §2923.55(f), but rather,

15   actually contacted her regarding her foreclosure avoidance

16   options.   (Id.)    By recording an inaccurate declaration of

17   compliance and using it to record a notice of default, plaintiff

18   alleges, defendants violated California Civil Code Section

19   2924.17.

20              Missing from plaintiff’s allegations is any explanation
21   of how the alleged inaccuracy was material.         She does not allege

22   that it impacted her eligibility for loan modification or her

23   ability to navigate the loan modification application process.

24   “Violations of [the Homeowner Bill of Rights] are actionable only

25   if they are “material.”     Asturias v. Nationstar Mortg. LLC, No.

26   15-CV-03861-RS, 2016 WL 1610963, at *5 (N.D. Cal. Apr. 22, 2016).
27   See Cal. Civ. Code § 2924.12 (“After a trustee’s deed upon sale

28   has been recorded, a mortgage servicer . . . shall be liable to a
                                        20
1    borrower for actual economic damages pursuant to Section 3281,

2    resulting from a material violation of Section . . . 2924.17 by

3    that mortgage servicer[.]”) (emphasis added).   With respect to

4    defendant Wells Fargo, plaintiff’s third claim thus fails because

5    plaintiff has alleged no facts tending to show that the alleged

6    inaccuracy in the declaration of compliance was material.

7              As alleged against defendant Garcia, plaintiff’s third

8    claim fails because plaintiff has not alleged that Garcia is a

9    “mortgage servicer” within the meaning of California Civil Code §

10   2920.5(a).   See Choudhuri v. Wells Fargo Bank, N.A., No. 15-CV-

11   03608-VC, 2017 WL 3499295, at *1 (N.D. Cal. Jan. 25, 2017)

12   (dismissing Homeowner Bill of Rights claim against employee of

13   mortgage servicer because the individual defendant “is not a

14   servicer merely because she’s a direct employee of the

15   servicer.”); Powers v. Bank of New York Mellon, No. SA-CV-171386

16   DOC KEWx, 2018 WL 6016972, at *15 (C.D. Cal. Sept. 19, 2018)

17   (holding that the Homeowner Bill of Rights applies “only against

18   mortgage services [sic], mortgage trustees, beneficiaries, or an

19   authorized agent” and “does not apply against individual

20   employees of a loan servicer.”)
21             To the extent that the First Amended Complaint alleges

22   violations of Section 2924.17 that are independent from the

23   alleged deficiencies of the declaration of compliance, those

24   allegations are either too vague to be plausible, or allege

25   conduct that is better characterized as a violation of Section

26   2923.6.
27             Accordingly, the court will grant defendants’ Motion to

28   Dismiss as to plaintiff’s third claim.
                                       21
1        C.   Fraud

2             Under California law, “the elements of fraud are: (1) a

3    misrepresentation (false representation, concealment, or

4    nondisclosure); (2) knowledge of falsity (or scienter); (3)

5    intent to defraud, i.e., to induce reliance; (4) justifiable

6    reliance; and (5) resulting damage.”    Robinson Helicopter Co. v.

7    Dana Corp., 34 Cal. 4th 979, 990 (2004).

8             Fraud claims are held to a higher pleading standard

9    than other claims; to survive a motion to dismiss, such claims

10   must “state with particularity the circumstances constituting

11   fraud or mistake.”   Fed. R. Civ. P. 9(b) (“Rule 9(b)”).   Under

12   Rule 9(b), “[a]verments of fraud must be accompanied by the ‘who,

13   what, where, when, and how’ of the misconduct charged.”    Vess,

14   317 F.3d at 1106 (quoting Cooper v. Pickett, 137 F.3d 616, 627

15   (9th Cir. 1997)).    In addition to identifying the particulars of

16   the alleged fraud, Rule 9(b) requires that a plaintiff “must ‘set

17   forth what is false or misleading about a statement, and why it

18   is false.’” Rubke v. Capitol Bancorp Ltd., 551 F.3d 1156, 1161

19   (9th Cir. 2009) (quoting Yourish v. Cal. Amplifier, 191 F.3d 983,

20   993 (9th Cir. 1999)).   Furthermore, plaintiff’s claim for fraud
21   under California law must establish that the defendant made

22   knowingly false representations with an intent to deceive or

23   induce reliance by the plaintiff.     See Kearns v. Ford Motor Co.,

24   567 F.3d 1120, 1126 (9th Cir. 2009).

25            1.      Against Defendant Garcia

26            Plaintiff alleges that defendant Evelia Garcia engaged
27   in fraud “when she robo-signed a false Declaration of Compliance

28   on October 10, 2016, regarding the due diligence of Wells Fargo,
                                      22
1    when she knew or should have known that during the time in which

2    this declaration was filed, [p]laintiff and [d]efendants were

3    engaged in numerous communications regarding [plaintiff’s] loan

4    modification application.”   (FAC ¶ 116.)

5             The “who” and the “what” components of plaintiff’s

6    fraud claim are clear: plaintiff alleges Garcia declared Wells

7    Fargo exercised due diligence in attempting to contact her

8    pursuant to California Civil Code §2923.55(f), when in fact, it

9    had actually made contact with her.   Absent from the complaint,

10   however, are any particular allegations tending to show that

11   Garcia actually knew Wells Fargo was in routine contact with

12   plaintiff; that Garcia hoped to induce plaintiff’s reliance on

13   her representation; that plaintiff in any way relied on the

14   alleged misrepresentation; or that the damages plaintiff alleges

15   would not have occurred but for the alleged misrepresentation.

16            Thus, the First Amended Complaint’s fraud claim against

17   Garcia does not plausibly allege with particularity scienter,

18   intent to induce reliance, or justifiable reliance.   Since these

19   are essential elements of a claim for fraud, plaintiff has not

20   stated a claim in fraud against defendant Evelia Garcia.
21   Accordingly, the court will grant defendants’ motion to dismiss

22   plaintiff’s fourth claim with leave to amend.

23            2.    Against Defendant Bennum

24            Plaintiff’s seventh claim is that “[d]espite knowing

25   that Wells Fargo could not modify [p]laintiff’s loan, Bennum

26   intentional misled and deceived [p]laintiff from April 2017 to
27   August 2017, into believing Bennum had her best interests in mind

28   and that he was helping her get her loan modified.”   (FAC ¶ 155.)
                                     23
1    This allegation is accompanied by generalized allegations

2    regarding Bennum’s representations to plaintiff that he was

3    “moving forward with her loan modification application by

4    submitting a proposed modification to [Keep Your Home

5    California].”     (FAC ¶ 152.)

6              The only misrepresentation made by Bennum to plaintiff

7    that is alleged with particularity is Bennum’s August 17, 2017,

8    statement that Keep Your Home California had denied her request

9    for assistance.     (FAC ¶ 152.)   Plaintiff superficially alleges

10   that this statement was false and that Bennum knew it to be so

11   (FAC ¶ 153), but she does not allege that Bennum intended to

12   deceive her with that falsity; in fact, all of plaintiff’s

13   allegations concerning Bennum’s intent to deceive speak to his

14   alleged desire to string her along and keep her participating in

15   a loan modification process he knew to be futile.      (Id. ¶ 155.)

16   This alleged intent does not explain why Bennum told her that

17   Keep Your Home California had denied her request for assistance.

18             All of plaintiff’s other allegations regarding Bennum’s

19   alleged misrepresentations to plaintiff fall further short of

20   Rule 9(b)’s heightened pleading standard.     Plaintiff alleges that
21   “Bennum intentionally misled and deceived [p]laintiff from April

22   2017 to August 2017, into believing Bennum had her best interests

23   in mind and that he was helping her get her loan modified.” (FAC

24   ¶ 155.)   While plaintiff’s identification of Bennum as the

25   alleged fraudster is sufficiently particular, this allegation is

26   deficient in all other regards: there are no particulars as to
27   what Bennum said, when he said it, how he communicated it to

28   plaintiff, or why it was false.
                                        24
1             The First Amended Complaint’s claim in fraud against

2    defendant Bennum falls short of the heightened pleading standard

3    established by Rule 9(b) and, accordingly, the court will grant

4    defendants’ Motion to Dismiss plaintiff’s seventh claim with

5    leave to amend.

6        D.   Negligent Misrepresentation Against Bennum

7             The elements of negligent misrepresentation under

8    California law are: “(1) the misrepresentation of a past or

9    existing material fact, (2) without reasonable ground for

10   believing it to be true, (3) with intent to induce another's

11   reliance on the fact misrepresented, (4) justifiable reliance on

12   the misrepresentation, and (5) resulting damage.”     Apollo Capital

13   Fund, LLC v. Roth Capital Partners, LLC, 158 Cal.App.4th 226, 243

14   (2d Dist. 2007).   To succeed with a claim for negligent

15   misrepresentation, a plaintiff must show a “causal nexus” between

16   the alleged misrepresentation and the damage.   Goehring v.

17   Chapman Univ., 121 Cal. App. 4th 353, 366 (2nd Dist. 2004).

18            Plaintiff’s negligent misrepresentation claim fails

19   because plaintiff does not explain how her alleged damages, inter

20   alia, loss of unique residential property and fees and costs in
21   litigation, are in anyway related to Bennum’s statements about

22   his willingness to work with plaintiff on her loan modification

23   application.   Nor does plaintiff provide any explanation for why

24   she continued to rely on Bennum’s alleged negligent

25   representations after she learned that Wells Fargo had denied her

26   application for a loan modification.   For the foregoing reasons,
27   plaintiff has failed to state a claim for negligent

28   misrepresentation against defendant Bennum.   Accordingly, the
                                     25
1    court will grant defendants’ Motion to Dismiss as to plaintiff’s

2    eighth cause of action with leave to amend.

3        E.   Negligence as to Anthony Bennum and Wells Fargo

4             Plaintiff’s tenth and eleventh claims are for

5    negligence against Anthony Bennum and Wells Fargo respectively.

6             To prevail on a negligence claim under California law,

7    a plaintiff must show the existence of a legal duty, that that

8    duty was breached, and that the breach was a proximate or legal

9    cause of plaintiff’s injuries.   Merrill v. Navegar, Inc., 26 Cal.

10   4th 465 (2001).   The existence and scope of a duty are legal

11   questions for the court.   Id.   (citation omitted).    Generally, “a

12   financial institution owes no duty of care to a borrower when the

13   institution’s involvement in the loan transaction does not exceed

14   the scope of its conventional role as a mere lender of money.”

15   Nymark v. Heart Fed. Sav. & Loan Ass’n, 231 Cal. App. 3d 1089,

16   1096 (3d Dist. 1991)(citations omitted).

17            Plaintiff alleges that because defendant Sloan directed

18   Bennum to assist plaintiff, Bennum and Wells Fargo had a duty to

19   act with reasonable care in facilitating the receipt and

20   disposition of her loan modification application.      (FAC ¶¶   180-
21   81; 189-90.)   Plaintiff alleges that defendants breached this

22   duty by incompetently handling her loan modification application.

23   (Id. ¶¶ 194, 192.)   Plaintiff alleges that those breaches

24   proximately caused her various economic damages.    (Id. ¶¶ 185,

25   194.)

26            Plaintiff’s negligence claims fail because neither
27   Bennum nor Wells Fargo had a duty to act with reasonable care

28   vis-à-vis the processing of plaintiff’s loan modification
                                      26
1    application.   Plaintiff attempts to rely on Alvarez v. BAC Home

2    Loan Servicing, L.P., 228 Cal. App. 4th 941 (1st Dist. 2014) to

3    argue that there is a “moral imperative” that loan servicers be

4    required to “exercise reasonable care in their dealings with

5    borrowers seeking a loan modification.”    Id. at 949.   However,

6    this court has previously explained “that financial institutions

7    do not owe a common law duty of care to borrowers” and that the

8    reasoning of the California Court of Appeals in Alvarez “do[es]

9    not change the court’s view.”   Willis v. JPMorgan Chase Bank,

10   N.A., 250 F.Supp.3d 628, 633 (E.D. Cal. 2017)(Shubb, J.).      In

11   Willis, this court went on to conclude that “a loan servicer does

12   not owe a borrower a common law duty of care in processing a loan

13   modification application.”   Id. at 634.

14             Judges in this district are split on the question of

15   whether or not financial institutions owe borrowers a duty of

16   reasonable care.   See Cortez v. Second Chance Home Loans, LLC,

17   No. 2:18-CV-01896 WBS EFB, 2018 WL 6216426, at *4-5 (E.D. Cal.

18   Nov. 28, 2018)(comparing rulings by Judges O’Neill, England, and

19   Burrell in which no duty of care was found with those by Judges

20   Ishii, Mueller, Mendez, and Nunley in which a duty of care was
21   found).   The undersigned, however, has consistently ruled that

22   lenders do not owe borrowers a duty of care in the context of the

23   loan modification process.   See Deschaine v. IndyMac Mortg.

24   Servs., No. CIV. 2:13-1991 WBS, 2013 WL 6054456 (E.D. Cal. Nov.

25   15, 2013), aff’d, 617 F. App’x 690 (9th Cir. 2015); Jent v. N.

26   Trust Corp., Civ. No. 2:13-1684 WBS CKD, 2013 WL 5806024, at *3
27   (E.D. Cal. Oct. 28, 2013); Bunce v. Ocwen Loan Servicing, LLC,

28   No. CIV. 2:13-00976 WBS, 2013 WL 3773950, at *6 (E.D. Cal. July
                                     27
1    17, 2013); Solomon v. Aurora Loan Servs. LLC, No. CIV. 2:12-209

2    WBS, 2012 WL 2577559, at *5 (E.D. Cal. July 3, 2012); Cortez,

3    2018 WL 6216426.

4                 Plaintiff argues that her relationship with defendants

5    Wells Fargo and Bennum is distinguished from that between a

6    typical borrower and mortgage servicer by the fact that Wells

7    Fargo CEO Timothy Sloan told her he would “look into” her loan

8    modification application and directed Bennum to become

9    plaintiff’s single point of contact.     (FAC ¶¶ 180, 189).

10   Plaintiff also alleges that Bennum told plaintiff and her husband

11   that he would “help” them with the loan modification process.

12   (Id. ¶ 41.)     These generalized statements about “looking into”

13   plaintiff’s loan modification application and “helping” her with

14   it are insufficient to establish a “special relationship” in the

15   context of a claim for negligence.     To plausibly claim that her

16   relationship with Wells Fargo or Bennum was not a conventional

17   relationship between a borrower and a lender, but rather, a

18   “special relationship” giving rise to a duty of care, plaintiff

19   would need to allege more substantial expressions of solidarity

20   and solicitations of trust by Sloan or Bennum.
21                The undersigned again reaffirms my longstanding view

22   that, absent some special relationship, in the context of a claim

23   for negligence, a lender does not owe a duty of care to

24   borrowers.    Based on the allegations in the First Amended

25   Complaint, neither Bennum nor Sloan cultivated a special

26   relationship with plaintiff that exceeded the scope of a typical
27   relationship between a borrower and a lender.     Given this,

28   plaintiff’s First Amended Complaint fails to state a claim for
                                       28
1    negligence against either Bennum or Wells Fargo.    Accordingly,

2    the court will grant defendant’s motion to dismiss plaintiff’s

3    tenth and eleventh claims with leave to amend.

4        F.   Promissory Estoppel

5             Under California law, a plaintiff alleging a promissory

6    estoppel claim must show: (1) the existence of a promise “clear

7    and unambiguous in its terms”; (2) “reliance by the party to whom

8    the promise is made”; (3) that any reliance was both “reasonable

9    and foreseeable”; and (4) that the party asserting the estoppel

10   was injured by his reliance.   US Ecology, Inc. v. State, 129 Cal.

11   App. 4th 887, 901 (4th Dist. 2005) (quoting Laks v. Coast Fed.

12   Sav. & Loan Ass’n, 60 Cal. App. 3d 885, 890 (2d Dist. 1976)).

13            Plaintiff asserts a promissory estoppel claim against

14   defendants Wells Fargo and Bennum on the grounds that she

15   suffered injuries as a result of her reasonable reliance on

16   various alleged promises defendants made regarding the review of

17   plaintiff’s loan modification application.    (FAC ¶¶ 200-05.)

18   Specifically, plaintiff alleges that defendants promised her they

19   would competently and reliably process her loan modification

20   application and would not pursue foreclosure activities until it
21   had received a complete application package and that Bennum would

22   “work with plaintiff” on the application.

23            Plaintiff is correct that “[a] bank’s alleged promise

24   to negotiate with a borrower to reinstate and modify a loan if

25   the borrower would forgo a bankruptcy petition is sufficiently

26   clear and unambiguous to trigger promissory estoppel.”     See Beltz
27   v. Wells Fargo Home Mortgage, Civ. No. 2:15-1731 TLN CKD, 2017 WL

28   784910, at *8 (E.D. Cal. Mar. 1, 2017).     However, it does not
                                     29
1    follow that Wells Fargo’s representation that it would process

2    plaintiff’s loan modification or Bennum’s statement that he would

3    “work with” plaintiff on the application are “clear and

4    unambiguous.”   The promises plaintiff alleges are ambiguous and

5    unclear; there is no promised outcome, and there are no required

6    conditions.

7             For the foregoing reasons, plaintiff has failed to

8    state a claim for promissory estoppel against defendant Wells

9    Fargo or Bennum.   Accordingly, the court will grant defendants’

10   Motion to Dismiss plaintiff’s First Amended Complaint as to

11   plaintiff’s twelfth claim with leave to amend.

12       G.   Wrongful Foreclosure

13            A claim for wrongful foreclosure generally requires

14   that:
              (1) the trustee or mortgagee caused an illegal,
15            fraudulent, or willfully oppressive sale of real
              property pursuant to a power of sale in a
16            mortgage or deed of trust; (2) the party
              attacking the sale . . . was prejudiced or
17            harmed; and (3) . . . the trustor or mortgagor
              tendered the amount of the secured indebtedness
18            or was excused from tendering.
19

20   Rockridge Tr. v. Wells Fargo, N.A., 985 F.Supp.2d 1110, 1145
21   (N.D. Cal. 2013) (quoting Lona v. Citibank, N.A., 202 Cal. App.

22   4th 89, 104 (6th Dist. 2001)).

23            Plaintiff alleges that Wells Fargo wrongfully

24   foreclosed on the subject property by virtue of its failure to

25   comply with California Civil Code Section 2923.6 and 2923.7.

26   (FAC ¶ 210.)    Plaintiff does not allege that she tendered the
27   monies owed under the loan.   Defendant moves to dismiss

28   plaintiff’s wrongful foreclosure claim on the grounds that an
                                      30
1    allegation of tender is required to state a claim for wrongful

2    foreclosure.   The court declines to do so since “[t]ender is

3    required only as a prerequisite to seeking injunctive relief,

4    which plaintiff does not seek.”    Ogamba v. Wells Fargo Bank,

5    N.A., No. 2:17-CV-0175 KJM AC, 2018 WL 2842495, at *5 (E.D. Cal.

6    June 11, 2018).    See also Nguyen v. JP Morgan Chase Bank N.A.,

7    No. 12-CV-04183, 2013 WL 2146606, at *6 (N.D. Cal. May 15, 2013)

8    (“The tender element of wrongful foreclosure is an equitable

9    concept, so the court declines to apply the tender rule at this

10   early pleading stage without an opportunity to undertake a more

11   informed analysis of the equities.”)(internal quotations and

12   citation omitted).

13               The fatal flaw in plaintiff’s wrongful foreclosure

14   claim is not that she has failed to allege tender, but rather

15   that she has failed to plausibly allege that the foreclosure

16   could have been avoided if defendant had complied with California

17   Civil Code Sections 2923.6 and 2923.7.    The mere fact that

18   plaintiff has successfully stated a claim that defendant violated

19   the Homeowner Bill of Rights does not mean that she can

20   necessarily state a claim for wrongful foreclosure predicated on
21   that violation.    Rather, plaintiff must plausibly plead that but

22   for defendant’s violations, the foreclosure would not have

23   occurred.   See Kalnoki v. First American Tr. Servicing Solutions,

24   LLC, 8 Cal. App. 5th 23 (3d Dist. 2017) (dismissing wrongful

25   foreclosure claim where plaintiffs had alleged Homeowner Bill of

26   Rights violations but “pleaded no facts indicating that the
27   foreclosure sale, which has already occurred, would have been

28   averted but for the alleged deficiencies in the foreclosure
                                       31
1    process[.]”); Haynish v. Bank of Am., N.A., 284 F. Supp. 3d 1037,

2    1047-50 (N.D. Cal. 2018) (finding that plaintiffs had stated a

3    claim against defendant for dual-tracking but dismissing wrongful

4    foreclosure claim predicated on dual-tracking because plaintiffs

5    had not alleged that the foreclosure would not have occurred but

6    for the alleged dual-tracking).    Cf. Majd v. Bank of Am., N.A.,

7    243 Cal. App. 4th 1293, 1307 (4th Dist. 2015), as modified (Jan.

8    14, 2016) (finding that alleged dual-tracking violation supported

9    a claim for wrongful foreclosure where “plaintiff alleged

10   prejudice in that he may have been able to avoid the foreclosure

11   had [defendant] completed the modification review process in good

12   faith.”).

13               Because plaintiff fails to allege that the foreclosure

14   would not have occurred but for defendant’s allegedly illegal

15   conduct, the court will grant defendants’ Motion to    Dismiss

16   plaintiff’s thirteenth claim with leave to amend.

17       H.      Unfair Competition against Defendant Wells Fargo

18               Plaintiff’s fourteenth claim is for a violation of the

19   Unfair Competition Law (“UCL”), California Business and

20   Professions Code § 17200. The UCL prohibits “any unlawful, unfair
21   or fraudulent business act or practice and unfair, deceptive,

22   untrue or misleading advertising.”     Cal. Bus. & Prof. Code §

23   17200.   The UCL is “written in the disjunctive.”    Berryman v.

24   Merit Property Management, Inc., 152 Cal. App. 4th 1544, 1554

25   (4th Dist. 2007) (citation omitted).    Thus, an act violates the

26   UCL if it is either “unlawful,” “unfair” or “fraudulent.”      Rubio
27   v. Capital One Bank, 613 F.3d 1195, 1203 (9th Cir. 2010).

28               Since the court declines to dismiss plaintiff’s first
                                       32
1    and second claims -- for violation of 2923.6 and 2923.7

2    respectively –- defendants’ argument that plaintiff’s UCL claims

3    necessarily fails because it is “dependent on claims which she

4    does not have” (Mot. to Dismiss at 20) is unavailing.

5              Defendants’ next argument against plaintiff’s UCL claim

6    is that plaintiff does not have standing to assert a UCL claim.

7    A private person has standing to sue under the UCL if she can “(1)

8    establish a loss or deprivation of money or property sufficient

9    to qualify as injury in fact, i.e., economic injury, and (2) show

10   that that economic injury was the result of, i.e., caused by, the

11   unfair business practice or false advertising that is the

12   gravamen of the claim.”   Kwikset Corp. v. Superior Ct., 51 Cal.

13   4th 310, 322 (2011)(emphasis removed).   To establish that the

14   loss was the result of an unfair business practice, a plaintiff

15   must show a “causal connection or reliance on the alleged

16   misrepresentation.”   Id. at 326 (citation and internal quotation

17   marks omitted).   “A plaintiff cannot show causation if she would

18   have suffered “the same harm whether or not a defendant complied

19   with the law.”    London v. Wells Fargo Bank, N.A., No. 2:17-CV-

20   00687 KJM AC, 2018 WL 621262, at *10 (E.D. Cal. Jan. 29, 2018)
21   (quoting Daro v. Superior Ct., 151 Cal. App. 4th 1079, 1099 (1st

22   Dist. 2007)).

23             As the court discussed in its analysis of plaintiff’s

24   wrongful foreclosure claim, plaintiff has not plausibly alleged

25   that her injuries were proximately caused by Wells Fargo’s

26   alleged violations of the Homeowner Bill of Rights.   To the
27   contrary, the allegations in the complaint tend to show that the

28   proximate cause of plaintiff’s injuries was her inability to meet
                                      33
1    her obligations under the loan.    As such, plaintiff does not have

2    standing to assert a claim under the UCL and the court will,

3    accordingly, grant defendant’s Motion to Dismiss plaintiff’s

4    fourteenth claim with leave to amend.

5              IT IS THEREFORE ORDERED that defendants’ Motion to

6    Dismiss (Docket No. 14) be, and hereby is, DENIED with respect to

7    plaintiff’s first and second claims.

8              IT IS FURTHER ORDERED that defendants’ Motion to

9    Dismiss be, and hereby is, GRANTED with respect to plaintiff’s

10   third through fourteenth claims.       The First Amended Complaint’s

11   claims for violation of California Civil Code Section 2924.17,

12   fraud as to Evelia Garcia and Anthony Bennum, negligence as to

13   Anthony Bennum and Wells Fargo, negligent misrepresentation as to

14   Anthony Bennum, promissory estoppel, wrongful foreclosure, and

15   UCL violation are DISMISSED without prejudice.      All claims

16   against defendant Timothy Sloan are dismissed without prejudice

17   to plaintiff refiling them in state court.

18             Plaintiff is given thirty days from the date this Order

19   is filed to file an amended complaint, if she can do so

20   consistent with this Order.
21   Dated:   May 24, 2019

22

23

24

25

26
27

28
                                       34
